10/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0161



                                 No. DA 20-0161

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBERTO SALAMAN-GARCIA,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 14, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 9 2020